Citation Nr: 1608235	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth A. Lavan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD
T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to May 1989. 

This matters are on appeal from a May 2010 rating action by the Regional Office (RO) in Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2015, the Veteran and his mother testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

In July 2015, the Veteran submitted additional VA treatment records and evidence to the Board accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).  This evidence has been associated with the claims files and has been considered by the Board as part of the record on appeal.  To the extent that additional treatment records in the form of VA and non-VA reports were obtained subsequent to the October 2011 Statement of the Case, this evidence is either duplicative, or it does not contain any relevant findings, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c).  Accordingly, a remand for RO consideration is not required.

In an October 2015 decision, the Board determined that new and material evidence sufficient to reopen the claim for entitlement to service connection for a bilateral hip disability had not been submitted.  On its own motion, the Board vacated that decision in October 2015 so that it could consider additional evidence the Veteran had submitted to VA (although to by the Board) prior to the Board's issuance of the October 2015 decision and remanded the case for further development.  38 C.F.R. § 20.904 (2015).  The claim for entitlement to service connection for an acquired psychiatric disorder was remanded for further development.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in April 2006, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for osteoarthritis, bilateral hips.
 
2.  The evidence received since the April 2006 RO decision, which determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for osteoarthritis, bilateral hips, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied service connection for osteoarthritis, bilateral hips, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the April 2006 RO decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for a bilateral hip disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

The Veteran essentially asserts that new and material evidence has been presented to reopen the claim for service connection for a bilateral hip disability.  During his hearing, held in July 2015, the Veteran testified that he was seen for relevant symptoms on one occasion during service, during which time he was noted to have groin or leg pain, but that he was essentially not treated.  He indicated that he continued to have hip symptoms during service, with VA treatment for his hips following separation from service beginning in 1991.  The Veteran's mother testified that the Veteran had been active in sports prior to service, but that he complained of hip pain following service. 

In August 1991, the RO denied a claim for arthritis of the hips.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  The Veteran subsequently applied to reopen the claim on several occasions, and in August 2000, February 2001, and April 2006, the RO determined that new and material evidence had not been presented to reopen the claim.  In each case, the Veteran did not appeal the decisions and the decisions became final. Id.  

Although the RO declined to reopen the claim in a May 2010 rating decision, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  Since the Veteran did not appeal that decision or submit any additional evidence within one year of the May 2009 rating decision, that decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran most recently submitted his application to have the previously denied claim reopened in August 2009.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  The standard is low.  However, it must be met to reopen the claim. 

The pertinent evidence of record at the time of the April 2006 decision included the Veteran's service treatment records, which did not show treatment specifically for hip symptoms.  In this regard, a March 1981 report noted complaints of left-sided pain, with a history of surgery on his left side three years before.  The assessment was pain due to muscle strain.  The Veteran was provided with Ecotrin.  

Service examination reports, dated in June 1980 (upon entrance into service), April 1985, and September 1987, all showed that his "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal.  A "report of medical history" associated with the September 1987 examination report shows that the Veteran indicated that he did not have a history of "arthritis, rheumatism, or bursitis"; no relevant symptoms or conditions are noted in the report.  A May 1989 report indicated that a separation examination was not warranted; a separation examination report was not (and is not) of record. 

As for the post-service medical evidence, it consisted of VA and non-VA reports, dated between 1990 and 2005.

VA progress notes, dated in August 1990, noted complaints of a three-year history of hip pain, with diagnoses of bilateral AVN (avascular necrosis) of the femur heads, and moderate to severe DJD (degenerative joint disease) of the bilateral hips, to include by X-ray.

A March 1991 VA examination report showed that the Veteran reported a history of in-service treatment for groin pain in 1986, for which no cause was discovered, and for which he was given Tylenol.  He said his pain had been intermittent, but worsening, and that he was diagnosed with arthritis of the hips by VA.  The diagnosis was bilateral hip osteoarthritis. 

A November 1991 decision of the Social Security Administration (SSA) showed that the Veteran was determined to be disabled as of February 1991 due to severe end-stage avascular necrosis of both hips. 

Private treatment reports, dated between 1995 and 2003, showed that in 1995, the Veteran was noted to have aseptic necrosis, bilateral hips, with adduction contracture.  In May 1995, he underwent a total right hip arthroplasty.  In October 1998, he underwent a total left hip arthroplasty.  In April 2003, he underwent additional surgery on his right hip. 

A statement from N.D., M.D., dated in April 2005, showed that Dr. D stated that the Veteran had had hip problems for about 15 years, and that he had reviewed records going back to the early 1990s, old X-rays, and pathology reports.  He stated that the Veteran had undergone bilateral hip replacements due to bilateral avascular necrosis, and that, "It is not known whether or not [the Veteran's] records reflect the fact that he had avascular necrosis of his hips which can definitely be trauma related which could have occurred while he was in the military."

Three lay statements were of record, received in 2005, in which the Veteran's mother, and two others (W.B. and D.H .), collectively indicated that the Veteran had been very active prior to service, to include participating in sports, but that he was unable to participate in sports following separation from service, with difficulties in sitting and walking. 

At the time of the RO's April 2006 decision, there was no clear evidence of treatment for hip symptoms during service, and no in-service diagnosis of a hip condition.  The earliest post-service medical evidence of a hip condition was dated in August 1990, which was about one year and three months following separation from service.  There was a statement from a private physician of record which was vague and equivocal in its terms, and which the RO found did not warrant a reopening of the claim; the RO determined that new and material evidence had not been received to reopen the claim. 

It is important for the Veteran to understand that the sole unestablished fact necessary to substantiate service connection for a bilateral hip disability is a nexus between his current disability and his service.

The evidence received since the RO's April 2006 rating decision includes VA and non-VA reports, dated as early as 1990.  The evidence received since the RO's April 2006 rating decision includes VA and non-VA reports, dated as early as 1990.  This evidence also includes evidence and argument received by VA (although not by the Board) in October 2015 prior to the issuance of the Board's vacated October 2015 decision (as noted in the Introduction).  Some of this evidence is duplicative.  The submitted evidence includes a number of additional reports showing treatment for bilateral hip avascular necrosis and arthritis.  Lay statements have also been submitted, which were of record at the time of the RO's April 2006 decision.

In this regard, it appears that additional service personnel records were added to the record in October 2015.  Regulation provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding provisions for reopening a previous final decision.  38 C.F.R. § 3.156(c).

However, these records do not reflect any treatment for, or diagnosis of, a bilateral hip disability and are not relevant as to whether the Veteran had a currently diagnosed bilateral hip disability that was related to his service.  Accordingly, the provisions of 38 C.F.R. § 3.156(c) do not apply in this case.

The evidence, which was not of record at the time of the RO's April 2006 decision, and which is not cumulative, is "new" within the meaning of 38 C.F.R. § 3.156.  The Board finds, however, that the new evidence is not material:  At the time of the RO's April 2006 decision, there was no medical evidence to specifically show the existence of hip symptoms or the existence of a hip disability, during service.  In September 1987, the Veteran specifically indicated that he did not have symptoms such as arthritis or bursitis, and upon examination, no hip symptoms were noted, nor was a hip disorder found, providing factual evidence against claim.  There was probative evidence a nexus between a his disability and the Veteran's service, and there was no competent evidence to show that arthritis of either hip was manifest to a compensable degree within one year of separation of service.  The submitted evidence does not remedy any of these defects.  38 C.F.R. § 3.156; Shade.  

Although it has been argued that an August 1990 VA report, noting bilateral avascular necrosis of the hips, and moderate to severe DJD of the hips, which was submitted in July 2015, warrants a reopening of the claim, this evidence was of record at the time of the RO's April 2006 decision.

To the extent that the submitted evidence includes additional records related to hip treatment, these are generally insufficient to reopen a claim for service connection.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  The submitted evidence does not include any competent evidence to show that the Veteran had a hip disability during service, that arthritis of either hip was manifest to a compensable degree within one year of separation of service, or that the Veteran currently has a hip disorder that was caused by his service. Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial). 

Consideration has been given to the Veteran's assertions, and his mother's testimony, however, these statements are essentially the same as they made when the claim was denied in April 2006. These statements are therefore not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

In any event, even if the Board did reopen the claim, it is important for the Veteran to understand that a great deal of the evidence he has recently submitted would provide highly probative factual evidence against his claim.  Newly received evidence indicates ongoing treatment for a bilateral hip disability, but does not indicate any etiologically relationship between the current bilateral hip disability and his service.  In this regard, the evidence would, for the most part, only provide highly probative evidence against the claim on the merits.

The Board notes that the Veteran has been notified in writing of the reasons for the denials of service connection and for the reasons of the denials of his application to reopen.  He has offered no additional information regarding the claim that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for a bilateral hip disability, has not been received.  As such, the RO's April 2006 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen any of the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The Board notes that letters dated in September 2009 and March 2012 are compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and adequately identified the bases for the prior denials and the evidence that would be considered new and material.  Moreover, these letters informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  Nothing more was required.

Additionally, the Veteran and his mother testified at a hearing before the Board in July 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the onset and cause of his disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, service personnel records, SSA records, post-service VA and private treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  During his hearing, held in July 2015, it was agreed that the record would be held open for 60 days in order to allow the Veteran time to submit additional evidence, and he did so. 

The Veteran has not been afforded an examination, and an opinion has not been obtained.  However, as the Board has determined that new and material evidence has not been presented, a remand for an examination and/or etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2014); Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has not been received that is sufficient to reopen the claim for service connection for a bilateral hip disability; the claim is not reopened.


REMAND

As noted in the Introduction, in October 2015, the Board remanded the claim for entitlement to service connection for an acquired psychiatric disorder, for further development.  On review of the electronic claims file, it does not appear that RO has had an opportunity to comply with the October 205 Board remand orders.

Accordingly, the case is REMANDED for the following action:

Please undertake the instructions delineated in the October 2015 remand.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


